Case 8:20-cv-00352-SCB-SPF Document 20 Filed 02/12/21 Page 1 of 2 PageID 553




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

STEPHEN ARTHUR TRASK,

            Plaintiff,

v.                                             Case No. 8:20-cv-352-SCB-SPF

ANDREW SAUL,
Commissioner of Social Security,

          Defendant.
___________________________/

                                       ORDER

      This cause comes before the Court for consideration of Plaintiff's complaint

seeking review of the decision of the Commissioner of the Social Security

Administration (Doc. No. 1). This complaint was considered by the United States

Magistrate Judge, pursuant to a specific order of referral. Magistrate Judge Flynn

has filed his report recommending that the Commissioner's decision be affirmed

and that judgment be entered in favor of Defendant. (Doc. No. 17). All parties

were furnished copies of the Report and Recommendation and were afforded the

opportunity to file objections pursuant to 28 U.S.C. ' 636(b)(1). Objections to the

Magistrate Judge's Report were filed by Plaintiff, and the Commissioner filed a

response thereto. (Doc. No. 18, 19).
Case 8:20-cv-00352-SCB-SPF Document 20 Filed 02/12/21 Page 2 of 2 PageID 554




        Upon consideration of the Report and Recommendation, Plaintiff's

Objections thereto, and the Commissioner’s response, as well as this Court's

independent examination of the file, it is determined that the Report and

Recommendation (Doc. No. 17) should be adopted. Accordingly, it is now

ORDERED AND ADJUDGED that:

              (1)   The Magistrate Judge's Report and Recommendation (Doc. No.

                    17) is adopted and incorporated by reference in this Order of

                    the Court.

              (2)   The decision of the Commissioner of the United States Social

                    Security Administration is AFFIRMED.

              (3)   The Clerk is directed to enter judgment in favor of Defendant,

                    to terminate all pending motions, and to close the case.

        DONE AND ORDERED at Tampa, Florida, this 12th day of February,

2021.




Copies to:
Counsel of Record
The Honorable Sean P. Flynn




                                          2
